Citation Nr: 1337380	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1976 to February 1977.  The appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
 
The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In an August 2013 Informal Hearing Presentation, the Veteran's representative contended that they believed that the Veteran's disabilities had grown worse, including since the most recent VA examination of his low back and left ankle over two years ago.  Indeed, the record reflects that the Veteran recently relocated to the Houston area, and that he presented to the emergency room at the Houston VA Medical Center (VAMC) in December 2012 complaining of increased pain associated with his various disabilities.  Nursing triage notes from that visit reflect that the Veteran complained of increasing numbness, with affected joints including the left shoulder, neck, and ankle.  Nursing triage notes also reflected complaints of intermittent low back pain, but also bilateral  leg weakness with ambulation.  Significant physical evaluation was not conducted as part of the emergency triage visit.  

Nonetheless, such complaints as the Veteran presented at the Houston VAMC emergency room potentially reflect worsening of the Veteran's service-connected lumbosacral strain and residuals of left foot injury, and hence warrant remand for re-evaluation of these disorders by examination, in furtherance of the claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The Board finds that remand is in order to address the current severity of service-connected disabilities, including in particular the lumbosacral strain and residuals of left ankle injury, in order to accurately adjudicate the TDIU claim.  

Of potential concern in this case, the Board observes that while at the Veteran's October 2010 VA examination addressing employment impairment due to service-connected disabilities the Veteran reported a past usual occupation as an insurance salesman, but with unemployment since 1990 due to absenteeism resulting from low back and left ankle disability.  In contrast, in an October 2010 questionnaire the Veteran completed for his Social Security Administration disability benefits claim, the Veteran reported work as a truck driver from 1988 to 1989, as a roofer from 1989 to 1990 and from 1991 to 1992, and as a crane operator/ forklift operator at a mill from 1992 to 1993.    

In its 2012 Remand, the claim for entitlement to an increased evaluation for the Veteran's service-connected lumbosacral strain, with lower extremity radiculopathy, and the claims for service connection for bilateral hearing loss and tinnitus were referred to the RO for appropriate disposition.  The RO by a January 2012 rating action granted service connection for hearing loss and tinnitus, which rating action was not then reflected in the record before the Board in November 2012.  

Claims for increased evaluation for service-connected disabilities have again been raised in the August 2013 Informal Hearing Presentation.  These claims for increased rating are inextricably intertwined with the TDIU claim, because TDIU schedular consideration requires a minimum level of single or combined ratings of service-connected disabilities, which minimum rating has yet to be achieved.  38 C.F.R. § 4.16(a) (2013).  Hence, RO consideration of the assigned ratings for the Veteran's service-connected disabilities must be part of remand development.  A claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Among the increased rating claims to be adjudicated by the RO pursuant to remand is the inferred claim for separate ratings for radiculopathy in the lower extremities due to the Veteran's service-connected lumbosacral strain.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU or in support of any underlying claim for an increased rating.  Based on his response, any additional VA or private treatment records must be obtained and associated with the claims file, with the Veteran's assistance, as appropriate.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded appropriate examinations to determine the current severity of his service-connected low back disorder; residuals of a left foot injury, to include impairment of the left ankle; pseudofolliculitis barbae, bilateral hearing loss, and tinnitus.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  

A.  A VA orthopedic examination of the Veteran's service-connected low back disorder and and any residuals of the Veteran's left foot injury, to include impairment of the left ankle must be conducted.  The examiner must conduct full range of motion studies on the service-connected low back disorder and any residuals of the Veteran's left foot injury, to include impairment of the left ankle.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disorder.  

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected low back disorder, including any radiating pain to the lower extremities.  The neurological examiner must address the Veteran's complaints of lower extremities weakness on ambulation, including as reflected in presentation complaints at the Houston VAMC emergency room in December 2012, and in nursing triage notes from that visit.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  

B.  The Veteran must be afforded a VA audiological evaluation.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, must provide the puretone threshold average, and must state the results of the word recognition test, in percentages, using the Maryland CNC test. 

C.  A VA dermatology examination must be conducted of the Veteran's service-connected pseudofolliculitis barbae.  The examination must include unretouched color photographs.  The examiner must include appropriate and separate clinical findings to include the percentage of exposed area and percentage of entire body affected by the pseudofolliculitis barbae, as well as any scarring associated with this disorder. 

D.  The examiners must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe the functional limitations resulting from the Veteran's low back disorder; residuals of a left foot injury, to include impairment of the left ankle; pseudofolliculitis barbae, bilateral hearing loss, and tinnitus.  The report must be typed. 

3.  Thereafter, the evidence of record must be reviewed by an appropriate VA examiner to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must consider the Veteran's full work and educational history.  Based on a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  Thereafter, and following any additional indicated development, the RO must adjudicate the Veteran's claims for increased evaluations for his service-connected disabilities, and his claim for separate compensable rating for bilateral lower extremity radiculopathy.  

6.  If examinations or the record as a whole supports the contention of unemployability due to service-connected disabilities but the criteria for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a) are still not met, then the TDIU claim must once again be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  

7.  After all of the above is completed, the RO must then readjudicate the claim for TDIU.  If the TDIU claim remains denied to any extent, including for any rating interval the subject of appeal, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


